Citation Nr: 1456877	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L.P.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to September 1970.  

This appeal comes before the Board of Veterans Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 videoconference hearing.  A transcript of the proceeding is associated with the record.

This case was last before the Board in February 2014 when it was remanded for additional development.  It has since been returned to the Board for further appellate action.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In prior remand instructions, the Board directed, in pertinent part, that the RO or the Appeals Management Center (AMC) was to take appropriate development to obtain all available, outstanding private treatment records from St. Joseph's Hospital in Texarkana, Arkansas, dated from 1993 to 1994.  The remand directed that, if any records requested were unavailable or the search for records otherwise yields negative results, the fact should be clearly documented in the record and the Veteran and his representative so notified.  Attempting to comply with the remand directives, the originating agency sent letters to the address provided by the Veteran for St. Joseph's Hospital in Texarkana.  Via correspondence dated in August 2014, VA was informed that there has never been a St. Joseph's Hospital in Texarkana.  VA was further informed that the facility located at the address used for St. Joseph's was a psychiatric facility which had only been in business at that address since July 2009.  They were unable to identify the Veteran as being a patient at the facility.  

Associated with the record is a Release of Information form which was completed by the Veteran in January 2013 which references medical records from Christus St. Michael Health System located at 2600 St. Michael Drive, Texarkana, Texas, 75503.  A letter associated with the record reveals that this is the same health care system as St. Joseph's Hospital.  However, a March 2013 letter from St. Cristus indicates no records for the Veteran could be found.  

It appears that attempts to obtain the medical evidence from St. Joseph's Hospital and Christus St. Michael Health System were unsuccessful.  The Veteran has not been informed of this development nor does it appear that he has been informed of the other medical records he identified which could not be obtained.  Such notification is required as set out in the Board's remand instructions.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.  The Board notes that, in November 2014 correspondence, the Veteran's representative requested a remand to provide the Veteran with this information.  

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  Request that the Veteran provide any additional information he may have regarding his medical treatment at St. Joseph's Hospital and with the Christus St. Michael Health System which could aid in obtaining these records.  If additional information is received, attempt to obtain the evidence based on this new information.  If the RO or the AMC is unable to obtain any of the outstanding evidence identified by the Veteran, it should inform the Veteran and his representative of the attempts made to obtain the evidence and that the Veteran should obtain the evidence if possible.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response, before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative need take no action until they are otherwise notified, but they may furnish additional evidence and/or argument during the appropriate time frame.   See Kutscherousky v West, 12 Vet App 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See U.S.C.A. §§ 5109B, 7112 (West 2014)



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



